 ARMCO EMPLOYEES INDEPENDENT FEDERATION, ETC.551The employees in voting group (a) shall choose between the Peti-tioner, the Machinists, and neither; the employees in voting group (b)shall choose between the Petitioner, Milk and Ice Cream Drivers, andneither.If a majority of the employees in voting group (a) and amajority of the employees in voting group (b) select the Petitioner, theRegional Director is instructed to issue a certification of representativeto such labor organization for a unit of production and maintenanceemployees which the Board in these circumstances finds appropriate.If, on the other hand, a majority of the employees in voting group (a)select the Machinists, these employees will be taken to have indicatedtheir desire to become a, part of the multipl ant maintenance unit histori-cally represented by the Machinists; the Regional Director is in suchcircumstances instructed to issue an appropriate certification to thelabor organization which may bargain for them as part of that unit.In such circumstances the Board finds that a separate production unitis appropriate; and :in any other circumstance in which the Petitioneris not selected by a majority in both voting groups, the Board finds thatseparate production and maintenance units are appropriate.TheRegional Director is instructed to issue such certification of represent-atives or certifications of results of election as may in the circum-stances be appropriate.[Textof Direction of Electionsomittedfrom publication.]I\IEMBER FANNING took no part in the consideration of the aboveDecision and Direction of Elections.Armco Employees Independent Federation,Inc. [Armco SteelCorporation]andUnited Steelworkers of America,AFL-CIO.Case No. 9-CB-1103.November 4,196,5DECISION AND ORDEROn 1l-larch 1.8, 1965, Trial Examiner William J. Brown issued hisDecision .in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the 1\ ational Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed a motion for, dismissal and a let-ter also seeking dismissal was filed by Armco Steel Corporation. Oppo-sition to dismissalhas been filed by the Charging Party.155 NLRB No. 58. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Trial Exam-iner's Decision, the motion for dismissal and opposition thereto, andthe entire record in this case, and as set out below, finds merit in theRespondent's motion for dismissal.Accordingly, the Board herebyadopts the Trial Examiner's findings and conclusions only to the extentconsistent herewith.The complaint alleged that the Respondent violated Section 8(b)(1) (A) of the Act by maintaining a collective-bargaining agreementwith Armco Steel Corporation, herein referred to as Armco or theCompany, which permits the posting of certain business of theRespondent on company bulletin boards, but prohibits the distributionof all other literature on company property except as approved byArmco. Subsequent to the issuance o f the complaint herein, the Boardissued its Decision inArmco Steel Corporation,148 NLRB 1179, find-ing that the Company, a party to the instant contract, violated Section8(a) (1) of the Act by maintaining and enforcing the contract clausein question.Following this decision and existing decisions of theBoard which find that such clauses are an undue restraint upon rightsguaranteed employees under Section 7 of the Act, the Trial Examinerconcluded, based on his finding that the Respondent herein has main-tained the contract clause in question, that Respondent violated Sec-tion 8 (b) (1) (A) by maintaining the clause, as alleged in the complaint.Subsequent to the issuance of the Trial Examiner's Decision in theinstant case, the United States Court of Appeals for the Sixth Circuithanded down its decision inArmco Steel Corporation v. N.L.R.B.,344F. 2d 621, denying enforcement of the Board's Order in that case andholding that the no distribution clause in the contract between theCompany and the Respondent herein was a condition of employmentand a proper subject for collective bargaining.The Board, for rea-sons it deems sufficient, has not filed a petition for certiorari to reviewthe court's decision.Since the instant case involves the identical clausein the same contract between identical parties and falls within the geo-graphical jurisdiction of the Sixth Circuit, the Board acquiesces in thecourt's decision and will here apply the court's view, respectfullyreserving for future cases our position that such contract provisionsinterfere with employees in exercising their basic rights under the Act.Accordingly, we find, for the purposes of this Decision only and inaccord with the court's decision, but contrary to the Trial Examiner, ARMCO EMPLOYEES INDEPENDENT FEDERATION, ETC.553that the Respondent has not violated the Act by maintaining the no-distribution clause in question.In view of the foregoing, we shalldismiss the complaint.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended, hereinafter sometimes referred to as the Act, originated with a charge filedby the United Steelworkers of America, AFL-CIO, hereinafter sometimes referiedto as the Steelworkers on July 9, 1964, with due service thereof on the followingday.Thereafter on August 31, 1964, the General Counsel of the National LaborRelations Board, hereinafter sometimes respectively called the General Counsel andthe Board, acting through the Board's Regional Director for Region 9, issued thecomplaint herein.The complaint alleged, in addition to jurisdictional matter, that since June 22, 1962,Respondent and Armco Steel Corporation, hereinafter sometimes called Armco, hadmaintained a collective-bargaining agreement covering employees in a bargainingunit for which Respondent is the certified representative which agreement containscertain allegedly illegal provisions, hereinafter more fully set out.Under these pro-visions the Company agreed to furnish bulletin boards for the posting of certainbusiness of Respondent and prohibiting any other distribution or posting by employeesof literature on company property except with company approval.Thereaftei theRespondent and Armco filed motions to dismiss the complaint in the instant proceed-ing on the ground, essentially, that the issue of the legality of the contract clausereferred to above was already pending in other proceedings before the Board and thecourts inasmuch as in Case No. 9-CA-2818, in which Armco was respondent andRespondent here appeared and participated as a party in interest, the validity of theclause in question had been adjudicatedsub noin.Armco Steel Corporation,148NLRB 1179 decided September 21, 1964These motions to dismiss were denied byorder of Trial Examiner Frederick U. Reel on October 8, 1964. On October 14, 1964,the Board denied Armco's request for a special appeal from the aforementionedTrial Examiner's ruling, whereupon Respondent filed its answer on October 19 andArmco filed an answer on October 21.The answers admit the existence of the collective-bargaining agreement in question(Armco's answer, however, denying that Respondent "maintained" the agreement inquestion), both answers pieserve the respective parties' positions respecting the multi-plicity of suits referred to above, and assert that notwithstanding the collective-bargaining agreement in question there were ample opportunities for distribution ofliterature to employees and for their free exercise of their rights to self-organization.Hearing was held on issues raised by the complaint and answers before TrialExaminer William J. Brown at Middletown, Ohio, on October 22, 1964. The partiesappeared as noted above and participated in the hearing with full opportunity topresent evidence and argument on the issuesFollowing the close of hearing theGeneral Counsel, Respondent, and Armco filed briefs which have been fully con-sidered.On the entire record herein and on the basis of my observation of the wit-nesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERI find, in accordance with the pleadings and evidence, that Armco is an Ohio corpo-ration with its principal office at Middletown, Ohio, and with plants at Middletownand New Miami, Ohio, where it is engaged in the manufacture, fabrication, and saleof steel and related metal products. In the course of its business operations duringthe year preceding issuance of the complaint, admittedly a representative period.Respondent shipped from its Ohio plant directly to points outside the State of Ohioproducts valued in excess of $500,000.Armco is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, and the volume of commerceaffected warrants exercise of the Board's jurisdiction herein.II.THE RESPONDENT AS A LABOR ORGANIZATIONThe pleadings and evidence established and I find that Respondent is a labor orga-nization within the purview of Section 2(5) of the Act 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESRespondent was certified in 1944 as the collective-bargaining representative of pro-duction and maintenance employees at Armco's Middletown and New Miami (Hamil-ton) plants.There are approximately 5,900 employees in the bargaining unit whichincludes 1 steel plant and 2 fabricating plants at Middletown and a coke plant andblast furnaces at Hamilton which supplies pig iron for the steel plant at Middletown.The Hamilton operations are about 11 miles distant from those at Middletown.Following the initial certification of the Respondent in 1944 there have been threerepresentation elections in 1947, 1962, and June 1964 in which the Steelworkerssought to oust Respondent as the bargaining representative.The percentage ofeligible voters who actually voted in these elections has been relatively high, rangingfrom 88 to 94 percent.The agreements between Armco and Respondent from and after the initial con-tract of December 7, 1944, have contained clauses prohibiting distribution and postingby employees of literature on company property.The current agreement containsin article VI section F a clause reading as follows:Section F-Bulletin Boards1.The Company agrees to furnish inclosed bulletin boards whereby noticesof the following matters pertaining to the Union are to be posted:(a)Notice of Union recreational and social affairs(b)Notices of Union elections(c)Notices of Union election results and Union appointments(d)Notices of Union meetings2.Such bulletin boards may also be used for the posting of such other noticesas may be agreed upon by the Union and the Company.3.The number and location of such bulletin boards in each plant under thisAgreement shall be decided by the appropriate Union Vice President and therepresentative of the Management of the plant involved.4.There shall be no other distribution or posting by employees of literatureupon Company property except as approved by the Company.The validity under the Act of the clause quoted above was considered inArmcoSteel Corporation,148 NLRB 1179, where the Board found that Armco, by maintain-ing and enforcing the clause in question, insofar as it prohibited employees fromdistributing union literature on nonwork time in nonwork plant areas was an unfairlabor practice under Section 8(a)(1) of the Act. It should be noted that the com-plaint in the instant case alleges an unfair labor practice within the scope of Section8(b)(1) of the Act on the part of Respondent in maintaining the clause in question,and that the complaint does not allege enforcement.While the General Counsel's brief herein refers to the instant case as one involving"maintenance and exercise" of the contract provision in question and from thatspringboard proceeds to charge Respondent with "maintenance and enforcement,"there has been no request for leave to amend the complaint. Thus the issue beforeme is whether or not the Respondent maintained the clause in question and, if so,whether its action in so doing constituted the unfair labor practice alleged in thecomplaint.In this connection, it is urged on behalf of Respondent that by virtue of the termsof the order entered by the Board inArmco Steel Corporation,148 NLRB 1179,which excluded Respondent fiom the protection of the Board's cease-and-desistorder, I am required to recognize that the Board has already ruled that the conductof Respondent in maintaining the clause in question does not consttiute an unfairlabor practice.This appears to me to be specious reasoning for the effect of theBoard's order in question was no more than recognition that Respondent could waiveits right to distribute literature on nonwork time and in nonwork areas on behalf ofitsown members and its own organizational interests; it is quite different whenRespondent seeks to preclude such distribution by the Steelworkers or other labororganizations.The evidence clearly reveals that Respondent has maintained the clause in questionin the sense that it has utilized the bulletin board facilities, indeed Respondent's briefrecognizes as a fact that it has maintained the clause in question in the sense it enteredinto and adhered to the terms in question. It must also be concluded that Respondenthas enjoyed the twofold effects of the clause by posting its own material whilesecuredpro tantofrom organizational inroads by the Steelworkers. ARMCO EMPLOYEESINDEPENDENT FEDERATION, ETC.555In defense of the contract clause here in question there was evidence adduced onbehalf of Respondent tending to establish that (1) the prohibitions of the clause werenecessary and appropriate safeguards against fire and accident, (2) the clause in ques-tion did not unduly restiain organizational activities of employees in view of amplealternate opportunities for distribution of literature, and (3) the clause in question isa normal and frequent result of collective bargaining and in fact is contained inagreements of the Steelworkers with other employers.In support of its contentions that safety factors motivated and justified the broadno-distribution prohibitions of the contract in question, Respondent points to evidenceadduced through Armco's officials which is credited and which establishes that Arrncohas a firmly established safety program which places emphasis on plant cleanliness andhousekeeping.The inference may be made that the safety program pays dividends atindustrial average of major accidents in factory employment is 3.26 major accidentsper million man-hours worked, the average at Armco is 1.19. The evidence Also indi-cates that almost every department of the works heie involved has some type offlame and some of the operations involve molten metal. In addition the evidenceindicates that there is some amount of grease on the ground. The inference is further-more warranted that with the established high percentage of employee interest in therepresentation campaigns and the volume and frequency of distribution of literaturethere could be some threat to the housekeeping program from large-scale distributionin the plant area.This is of course minimized when such distribution is confined tononwork areas.In addition to considerations of safety there was adduced on behalf of Respondentevidence indicating the existence of such a multiplicity of avenues of communicationindependently of bulletin board or other plant distribution of literature as to makethe prohibitions of the clause in question amount to no substantial impediment toself-organization of employees.This evidence shows that at the Hamilton operationthere are two plant gates immediately adjacent to the public highway while there arenine similar gates at the Middletown works immediately adjoining the public ways.There is some conflict in the evidence as to the practicality of distribution at theseplant gates and it must be concluded that at some gates and at some times theopportunity to distribute literature to employees entering the premises is good andat other times either ineffective or dangerous to the distributor.Additionally, as anindication of the availability of ready means of communication as alternatives to inplant distribution, evidence was presented which establishes that in the case of theHamilton plant some 97 percent of employees lived either in the town of Hamiltonor within 10 miles thereof and in the case of the Middletown operation some 89percent were so situated.Finally there was adduced on behalf of Respondent evidence consisting of excerptsfrom a number of collective-bargaining agreements, including two to which theCharging Party was signatory, containing prohibition against plant distribution ofliterature, inmost cases conjoined with the grant to the incumbent union of theexclusive use of certain plant bulletin boards.With respect to the general question as to the legality of the clause here underconsideration, the existing decisions of the Board require the conclusion that theclause in itself is an undue restraint upon self-oranization or rights guaranteedemployees of Armco under Section 7 of the Act. In-Aimco Steel Corporation,148NLRB 1179, the Board found that the contract clause here under consideration wasinvalid insofar as it prohibited employee distribution of literature during nonworktime and in nonwork areas.The conclusion that the board prohibition againstemployee distribution of self-organization material does not comport with the pur-poses and policies of the Act was also supported byStoddard-Quirk ManufactuirngCo.,138 NLRB615; Gale Products, Division of Outboard Marine Corp.,142 NLRB1246, enforcement denied 337 F. 2d 390 (C.A. 7); andGeneral Motors CorporationBuick-Oldsmobile-Pontiac Assembly Division,147 NLRB 509.The question thus is reduced to whether or not Respondent has, as alleged in thecomplaint, maintained the clause and thereby engaged in unfair labor practices withinthe purview of Section 8(b) (1) (A). In this connection I note that the only evidencein the record on the subject of enforcement by Respondent would warrant the findingthat Respondent has nothing to do with enforcing those portions of the clause whichprohibit distribution or posting of literature other than on Respondent's bulletinboard notices.Thus the testimony of Robert Lehmkuhl, Respondent's secretary-treasurer, and James Sexton, Armco's supervisor of personnel relations, establishesthat Respondent has had nothing to do with enforcing the prohibitory aspects of theclause and the matter of enforcement was apparently not a topic of discussion atRespondent's meetings.There is, assumingarguendothe subject of "enforcement" tohave been fully litigated at the hearing, insufficient evidence to establish that Respond-ent enforced the clause in question. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issue remains that alleged under the original and unamended complaint-whether or not Respondentmaintainedwith Armco the clause in question.Respond-ent's brief concedes that the question is whether or not it may be concluded thatunfair labor practices exist from the fact that Respondent has maintained theagreement with the no-distribution clause in question.The evidence indisputablyindicates that the bulletin boards were in existence at the plant at the time of thehearing and that Respondent posted notices thereonIn addition it appeais fiomthe credited testimony of Weller Dalton, an employee of Armco's inspection depait-ment, that during the campaign preceding the 1964 election when he sought to dis-tribute Steelworker literature on company property he was told he would have tomove to the curb.The evidence in the present case thus establishes that Respondent has niaintamedthe contract clause in question within the 6-month period preceding filing of thecharge in the instant case in the sense that it has continued to be a pasty to andenjoyed the fruits of the clause in question.I conclude and find that Respondent's action in thus maintaining the clause con-stituted the unfair labor practice within the scope of Section 8(b)(1)(A) alleged inthe complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices found to have occurred and set forth above, occui i ing inconnection with the operations of Armco, as described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commeice among theseveral States and tend to lead to labor disputes burdening and obstructing commei ccand the free flow thereof.V. THE REMEDYIn view of my findings set forth above that Respondent has engaged in unfau laborpractices defined in Section 8(b) (1) (A) of the Act,I shall recommend that it berequired to cease and desist therefrom and take such affirmative action as appearsnecessary and appropriate to effectuate the policiesof the Act.On the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaning of the Act.2.Armco is an employer engaged in commerce within the meaning of the Act.3.By maintaining the clause in its collective-bargaining agreement with Armcowhich prohibits employees from distributing self-organizational literature on behalfof the Steelworkers on nonwork time in nonwork areas of the Armco plant premises,Respondent has engaged in unfair labor practices defined in Section 8(b)(1)(A) ofthe Act.[Recommended Order omitted from publication.]United States Rubber CompanyandUnited Rubber, Cork, Lino-leum andPlasticWorkers of America, AFL-CIO.Cases Nos.,3-CA-1922 and 23-C<1-1944.November 5,1965DECISION AND ORDEROn August 20, 1965, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.She also found that Respondent had not engaged in certain other155 NLRB No. 61.